PROMISSORY NOTE FACE AMOUNT $1,375,000 PRICE $1,100,000 INTEREST RATE 12% per annum NOTE NUMBER June-2007-101 ISSUANCE DATE June 26, 2007 MATURITY DATE June 26, 2009 FOR VALUE RECEIVED, Bedminster National Corp., a Nevada corporation, and all of its subsidiaries (the “Company”) (OTC BB: BMSTA) hereby promises to pay to the order of DUTCHESS PRIVATE EQUITIES FUND, LTD., a Cayman Island exempted company (the “Holder”), by the Maturity Date, or earlier, the Face Amount of One Million Three Hundred and Seventy-Five Thousand Dollars ($1,375,000) plus accrued interest U.S., (this “Note”) in such amounts, at such times and on such terms and conditions as are specified herein. The Company and the Holder are sometimes hereinafter collectively referred to as the “Parties” and each a “Party” to this Agreement. The closing shall be deemed to have occurred on the date funds are wired to the Company (the “Closing Date” or a “Closing”); The Closing shall only occur upon the Company’s purchase of eighty percent (80%) of Metropolitan Computing Corp. on the terms and conditions deemed acceptable by the Holder. Contemporaneously with the execution and delivery of this Note, the parties hereto are executing and delivering a Security Agreement and Secured Continuing Unconditional Guaranty (“Guaranty”), all of even date herewith (collectively with the documents referenced in the foregoing documents, the “Transaction Documents”). Article 1 Method of Payment/Interest Section 1.1 Payments made to the Holder by the Company in satisfaction of this Note (referred to as a "Payment," or "Payments") shall be drawn from each Put under the Equity Line of Credit provided by Dutchess Private Equities Fund, LP (“Investor”) to the Company (“Equity Line”). The Company shall make payments to the Holder in the amount of the greater of a) one hundred percent (100%) of each Put (as defined in the Investment Agreement between the Company and the Investor dated June 29, 2006) given to the Investor from the Company; or, b) an amount as outlined in the table below: the later of the Closing Date or July 1, 2007 – Twenty thousand dollars ($20,000) August 1, 2007 - Thirty thousand dollars ($30,000) September 1, 2007 – Forty Thousand dollars ($40,000) October 1, 2007 – June 1, 2008– Fifty Thousand dollars ($50,000) July 1, 2008 and each month thereafter until paid the Face Amount is paid in full – seventy thousand dollars ($70,000) Each amount as specified above when and due shall be the “Payment Amount”. The First Payment will be due on the later of the Closing Date or July 1, 2007 and each subsequent Payment will be made at the Closing of each Put ("Payment Date" or "Payment Dates") until this Note is paid in full, with a minimum amount of the Payment Amount due to the Holder per month. Notwithstanding any provision to the contrary in this Note, the Company may pay in full to the Holder the Face Amount, or any balance remaining thereon, in readily available funds at any time and from time to time without penalty. Payments made during a month that exceeds the Payment Amount due shall reduce the unpaid Face Amount of the Note accordingly. Section 1.2 If before Maturity the Company raises any funds from a third-party, whether involving the issuance of debt or equity, including any equity line agreements with the Holder or a third party, in excess of five hundred thousand dollars ($500,000) (a “Financing”) except as specifically set forth in Section 5, then the Company shall pay to the Holder one hundred percent (100%) of the net proceeds there from as prepayment of the Face Amount of this Note, Interest and penalties, if any, then due. A Financing will also include the sale by the Company of any of its assets which are deemed to be material to the Company (excluding assets sold in the normal course of business). All prepayments described in this Section 1.2 shall be made to the Holder within three (3) business day of the Company’s receipt of proceeds from the Financing. Failure to comply with this Section 1.2 shall constitute an Event of Default (as described in Article 4 hereof). The Holder may, but is not required to, waive all or part of this Section 1.2 upon request from the Company and any such waiver shall not be unreasonably withheld. Section 1.3 The Company shall pay twelve percent (12%) annual coupon on the unpaid Face Amount of this Note, commencing on the Issuance Date (the “Interest”).
